   Case: 1:14-cv-00110-WAL-GWC Document #: 94 Filed: 03/31/21 Page 1 of 3




                     DISTRICT COURT OF THE VIRGIN ISLANDS
                             DIVISION OF ST. CROIX

                                               )
RONALD E. GILLETTE,                            )
                                               )
                       Plaintiff,              )
                                               )
               v.                              )          Civil Action No. 2014-0110
                                               )
DIANE PROSPER, Warden of the Golden            )
Grove Adult Correctional Facility, in her      )
individual and official capacities; JULIUS     )
WILSON, Director of the Virgin Islands         )
Bureau of Corrections, in his individual and   )
official capacities; and TERRITORY OF          )
THE VIRGIN ISLANDS, and ERIC HOLDER, )
in his individual capacity and in his official )
capacity as the Attorney General of the United )
States of America,                             )
                                               )
                       Defendants.             )
__________________________________________)

Attorneys:
Joseph A. DiRuzzo, III, Esq.,
Fort Lauderdale, FL
       For Plaintiff

Shari N. D’Andrade, Esq.,
St. Thomas, U.S.V.I.
       For Defendants

                        MEMORANDUM OPINION AND ORDER

       UPON CONSIDERATION of Plaintiff’s “Appeal to District Court” from Magistrate

Judge Cannon’s January 28, 2020 Order (Dkt No. 83) and “Appeal to District Court” from

Magistrate Cannon’s February 18, 2020 Order (Dkt. No. 85), and the entire record herein, the

Court will sustain the Appeal challenging the sealing of medical records and deny the remaining

Appeal as moot.
    Case: 1:14-cv-00110-WAL-GWC Document #: 94 Filed: 03/31/21 Page 2 of 3




        Plaintiff initiated this action in 2014 by filing the instant Complaint challenging his

conditions of confinement at the Golden Grove Adult Correctional Facility (“Golden Grove”) on

St. Croix. (Dkt. No. 1). The original and Amended Complaint set out twenty-two claims pursuant

to the Eighth Amendment, 42 U.S.C. § 1983, Bivens v. Six Unknown Named Agents of Federal

Bureau of Narcotics, 403 U.S. 388 (1971), the Americans with Disabilities Act (“ADA”), and

Section 504 of the Rehabilitation Act. (Dkt. No. 1 at 3; 13 at 3). Plaintiff requested that the Court:

        (1) issue an Order declaring that the conditions at Golden Grove violate the Eighth
        Amendment of the United States Constitution and 48 U.S.C. § 1561; (2) grant
        injunctive relief ordering Plaintiff be discharged from the detention and restraint at
        Golden Grove; or (3) in the alternative, order that the Defendants transfer the
        Plaintiff to another facility that comports with the Eighth Amendment of the United
        States Constitution and 48 U.S.C. § 1561; and (4) grant such other and further relief
        as this Court should deem reasonable and just.
See, e.g., Dkt. No. 1 at ¶¶ 48, 55, 64, 72, 84. In addition, Plaintiff sought compensatory damages

from Defendants Prosper and Wilson acting in their individual capacities for their alleged

“intentional violation of Plaintiff’s constitutional and statutory rights.” See, e.g., id. at ¶¶ 50-51,

66, 73, 81.

        Plaintiff appeals from the Magistrate Judge’s sua sponte Order entered January 28, 2020,

directing that Plaintiff’s “Itemized Bill” and other submitted documents be filed under seal because

they contain private medical information. (Dkt. Nos. 76 at 1; 83 at 1-2). In his appeal, Plaintiff

asserts that he did not request that any documents be “filed under seal and waves [sic] his medical

privacy.” Dkt. No. 83, at 2. The sealing of Plaintiff’s medical records was, of course, intended to

protect his privacy. However, Plaintiff’s appeal of the Magistrate Judge’s sealing Order on the

grounds that he desires his medical information to be “fully transparent”—together with the waiver

of his privacy rights—is a clear indication that Plaintiff has no interest in the privacy of his medical

records. Accordingly, the Magistrate Judge’s Order (Dkt. No. 76) will be vacated and the Clerk of

Court will be directed to unseal those records.

                                                   2
    Case: 1:14-cv-00110-WAL-GWC Document #: 94 Filed: 03/31/21 Page 3 of 3




       Plaintiff also appeals from the Magistrate Judge’s Order entered February 18, 2020, which

denied without prejudice Plaintiff’s “Motion for Court Order to Immediately Transfer Petitioner

. . . Back to the Sentencing Jurisdiction” (Dkt. No. 79) and which enjoined Plaintiff—who is

represented by counsel—from filing any additional pro se submissions in this matter without prior

written approval of the Court. (Dkt. No. 80).

       On September 2, 2020, this Court adopted the Magistrate Judge’s Report and

Recommendation (Dkt. No. 61), as modified, granting Defendants’ Motion for Judgment on the

Pleadings and ruling on various other motions filed by Plaintiff. (Dkt. No. 86, 87). In light of the

dismissal of Plaintiff’s claims, this second appeal (Dkt. No. 83) is now moot and will be denied.

       Accordingly, for the reasons discussed above, it is hereby

       ORDERED that Magistrate Judge Cannon’s January 28, 2020 Order (Dkt No. 76) is

VACATED; and it is further

       ORDERED that the Clerk of Court is directed to UNSEAL Plaintiff’s Second Declaration

(Dkt. No. 77); and it is further

       ORDERED that Plaintiff’s “Appeal to District Court” from Magistrate Judge Cannon’s

February 18, 2020 Order (Dkt. No. 85) is DENIED AS MOOT.

       SO ORDERED.

Date: March 31, 2021                                 _______/s/_______
                                                     WILMA A. LEWIS
                                                     Chief Judge




                                                 3
